 



EXHIBIT 10.19
SUMMARY OF BANK ONE CORPORATION
DIRECTOR DEFERRED COMPENSATION PLAN

Effective January 1, 2001
1. Amendment and Restatement. The First Chicago NBD Corporation Plan for
Deferring the Payment of Director’s Fees is renamed as the Bank One Corporation
Director Deferred Compensation Plan and has been amended and restated effective
January 1, 2001.
2. Predecessor Plans. All deferred compensation programs for directors
established by Bank One’s predecessors are merged into the Director Deferred
Compensation Plan effective December 31, 2000 or such later date as is
administratively feasible.
3. Investments. Directors may elect phantom investments that mirror the
investment choices available under the Savings and Investment Plan (excluding
the Bank One common stock fund), which elections may be changed on a daily basis
(i.e., to the same extent as investments in the SIP).
4. Distributions. Distributions under the Plan will commence as soon as
administratively practicable following the close of the calendar year in which
the director retires. Directors may elect to receive deferred amounts in a lump
sum or in annual installments over a period of up to 15 years, and payments may
be accelerated in the discretion of the Plan administrator.
5. Beneficiaries. Beneficiaries will receive payment of all deferred amounts in
a lump sum as soon as practicable following the director’s death.
6. Plan Administrator. The Plan Administrator will be the Organization,
Compensation and Nominating Committee of the Board of Directors.

